EXAMINER’S AMENDMENT

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview 
with Ms. Mingji Jin (Reg. No. 69674) on 07/14/2022. 

This listing of claims will replace all prior versions and listings of claims in the application.

1. (Currently Amended) A method of allocating resources to containers, the method comprising: 
receiving, by a resource allocation device, a plurality of resource allocation requests from a plurality of containers; 
upon receiving the plurality of resource allocation requests, receiving, by the resource allocation device, a preference of a container from each of the plurality of containers for allocating a resource, wherein the preference from each of the plurality of containers is received via a polling session, and wherein the preference is based on a criticality of requirement associated with each container of the plurality of containers; 
determining, by the resource allocation device, a priority-sequence for the plurality of containers for allocating resources, based on the preference from each of the plurality of containers; 
allocating, by the resource allocation device, a first associated resource for an associated first time-period to each container of the plurality of containers, based on the priority-sequence; 
determining, by the resource allocation device, a current consumption of the first associated resource by each container of the plurality of containers during the associated first time-period; and 3Application No.: 16/914,571 Attorney Docket No.: 11612.1065-00000
allocating, by the resource allocation device, a second associated resource to each container of the plurality of containers, based on one of the current consumption of the first associated resource by each container of the plurality of containers, and the current consumption of the first associated resource and a historical consumption of resources by each container of the plurality of containers, wherein the historical consumption of resources is received by each container of the plurality of containers,
wherein determining the priority-sequence further comprises: 
receiving a level of resource requirement associated with each container of the plurality of containers; 
calculating a collated resource allocation request by collating the plurality of resource allocation requests from the plurality of containers; 
determining a threshold resource requirement associated with each container of the plurality of containers based on the level of resource requirement associated with each container of the plurality of containers and collated resource allocation request; and
determining the priority-sequence based on the threshold resource requirement associated with each container of the plurality of containers.

2. (Original) The method of claim 1, wherein the preference is further based on one or more parameters comprising a size of memory, a duration of availability of the memory, a processing capability, and a power requirement.  

3. (Cancelled)  

4. (Previously Presented) The method of claim 1, wherein the first time-period associated with each container of the plurality of containers is based on the time taken for allocating the second associated resource to each container of the plurality of containers.  

5. (Cancelled)  

6. (Previously Presented) The method of claim 1, wherein allocating the second associated resource to each container of the plurality of containers is further based on a reinforcement learning model.  

7. (Previously Presented) The method of claim 1, further comprising comparing the first associated resource and the second associated resource allocated to each container of the plurality of containers, wherein the resource allocation device is trained based on the comparison.  
8. (Currently Amended) A system for allocating resources to containers, the system comprising: 
a processor; and 
a memory communicatively coupled to the processor, wherein the memory stores processor-executable instructions, which, on execution, causes the processor to: 
receive a plurality of resource allocation requests from a plurality of containers; 5Application No.: 16/914,571 Attorney Docket No.: 11612.1065-00000
receive a preference of a container from each of the plurality of containers for allocating a resource upon receiving the plurality of resource allocation requests, wherein the preference from each of the plurality of containers is received via a polling session, and wherein the preference is based on a criticality of requirement associated with each container of the plurality of containers; 
determine a priority-sequence for the plurality of containers for allocating resources, based on the preference from each of the plurality of containers; 
allocate a first associated resource for an associated first time-period to each container of the plurality of containers, based on the priority-sequence; 
determine a current consumption of the first associated resource by each container of the plurality of containers during the associated first time-period; and 
allocate a second associated resource to each container of the plurality of containers, based on one of the current consumption of the first associated resource by each container of the plurality of containers, and the current consumption of the first associated resource and a historical consumption of resources by each container of the plurality of containers, wherein the historical consumption of resources is received by each container of the plurality of containers,
wherein the processor-executable instructions further cause the processor to determine the priority-sequence by: 
receiving a level of resource requirement associated with each container of the plurality of containers; 
calculating a collated resource allocation request by collating the plurality of resource allocation requests from the plurality of containers; 
determining a threshold resource requirement associated with each container of the plurality of containers based on the level of resource requirement associated with each container of the plurality of containers and collated resource allocation request; and
determining the priority-sequence based on the threshold resource requirement associated with each container of the plurality of containers.  
  
9. (Original) The system of claim 8, wherein the preference is further based on one or more parameters comprising a size of memory, a duration of availability of the memory, a processing capability, and a power requirement.  

10. (Cancelled)  

11. (Previously Presented) The system of claim 8, wherein the first time-period associated with each container of the plurality of containers is based on the time taken for allocating the second associated resource to each container of the plurality of containers.  

12. (Cancelled)  

13. (Previously Presented) The system of claim 8, wherein allocating the second associated resource to each container of the plurality of containers is further based on a reinforcement learning model.  

14. (Previously Presented) The system of claim 8, wherein the processor compares the first associated resource and the second associated resource allocated to each container of the plurality of containers, and the resource allocation device is trained based on the comparison.  

15. (Currently Amended) A non-transitory computer-readable medium, for allocating resources to containers, having stored thereon, a set of computer-executable instructions causing a computer comprising one or more processors to perform steps comprising:
receiving a plurality of resource allocation requests from a plurality of containers;
upon receiving the plurality of resource allocation requests, receiving, a preference of a container from each of the plurality of containers for allocating a resource, wherein the preference from each of the plurality of containers is received via a polling session, and wherein the preference is based on a criticality of requirement associated with each container of the plurality of containers; 
determining a priority-sequence for the plurality of containers for allocating resources, based on the preference from each of the plurality of containers; 
allocating a first associated resource for an associated first time-period to each container of the plurality of containers, based on the priority-sequence; 8Application No.: 16/914,571 Attorney Docket No.: 11612.1065-00000 
determining a current consumption of the first associated resource by each container of the plurality of containers during the associated first time-period; and
allocating a second associated resource to each container of the plurality of containers, based on one of the current consumption of the first associated resource by each container of the plurality of containers, and the current consumption of the first associated resource and a historical consumption of resources by each container of the plurality of containers, wherein the historical consumption of resources is received by each container of the plurality of containers,
wherein determining the priority-sequence further comprises: 
receiving a level of resource requirement associated with each container of the plurality of containers;
calculating a collated resource allocation request by collating the plurality of resource allocation requests from the plurality of containers; 
determining a threshold resource requirement associated with each container of the plurality of containers based on the level of resource requirement associated with each container of the plurality of containers and collated resource allocation request; and
determining the priority-sequence based on the threshold resource requirement associated with each container of the plurality of containers.  

16. (Cancelled)

17. (Cancelled)

18. (Previously Presented) The non-transitory computer-readable medium of claim 15 further comprising comparing the first associated resource and the second associated resource allocated to each container of the plurality of containers, wherein the resource allocation device is trained based on the comparison.

REASONS FOR ALLOWANCE
	
Claims 1, 2, 4, 6-9, 11, 13-15, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.  The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 8, and 15.  

The features as recited in independent claims 1, 8, and 15: “determining, by the resource allocation device, a priority-sequence for the plurality of containers for allocating resources, based on the preference from each of the plurality of containers; 
allocating, by the resource allocation device, a first associated resource for an associated first time-period to each container of the plurality of containers, based on the priority-sequence; determining, by the resource allocation device, a current consumption of the first associated resource by each container of the plurality of containers during the associated first time-period; and 3Application No.: 16/914,571 Attorney Docket No.: 11612.1065-00000allocating, by the resource allocation device, a second associated resource to each container of the plurality of containers, based on one of the current consumption of the first associated resource by each container of the plurality of containers, and the current consumption of the first associated resource and a historical consumption of resources by each container of the plurality of containers, wherein the historical consumption of resources is received by each container of the plurality of containers, wherein determining the priority-sequence further comprises: receiving a level of resource requirement associated with each container of the plurality of containers; calculating a collated resource allocation request by collating the plurality of resource allocation requests from the plurality of containers; determining a threshold resource requirement associated with each container of the plurality of containers based on the level of resource requirement associated with each container of the plurality of containers and collated resource allocation request; and determining the priority-sequence based on the threshold resource requirement associated with each container of the plurality of containers”, when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

The dependent claims are allowed as they depend upon the allowable independent claims. 

Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should 
preferably accompany the issue fee. Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance.”





Contact Information

	Any inquiry or a general nature or relating to the status of this application should 
              be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 
		
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



	/VAN H NGUYEN/Primary Examiner, Art Unit 2199